Citation Nr: 1430377	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent, prior to September 14, 2011, and in excess of 70 percent, from September 14, 2011, for depression.

2. Entitlement to a rating in excess of 10 percent for residuals of stress fracture, right femur, with hip disability.

3. Entitlement to a rating in excess of 10 percent, prior to July 2, 2008, a rating in excess of 20 percent, from July 2, 2008 to March 7, 2012, and a compensable rating from March 8, 2012, for residuals of a stress fracture, right tibia. 

4. Entitlement to a rating in excess of 10 percent, prior to July 2, 2008, a rating in excess of 20 percent, from July 2, 2008 to March 7, 2012, and a compensable rating from March 8, 2012, for residuals of a stress fracture, left tibia

5. Entitlement an initial rating in excess of 10 percent for chronic left hip strain.

6. Entitlement to an effective date earlier than June 2, 2003, for the grant of service connection for a chronic left hip strain.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1993 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) dated in February 2001, April 2002, and July 2003.  This matter further comes before the Board from a September 2008 rating decision of the Manila RO which granted service connection for chronic left hip strain and assigned a 10 percent disability rating, effective from June 2, 2003.  

During the pendency of the appeal, the paper claims file was converted to an electronic record by means of the Veterans Benefits Management System (VBMS) paperless claims processing system.

Jurisdiction of this case was subsequently transferred to the Oakland RO.  Review of the record shows that the Veteran's representative has changed several times during the course of the appeal.  Most recently, in April 2014, a power of attorney for the Veteran's current representative, California Department of Veterans Affairs, was submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record shows that in a substantive appeal (VA Form 9) dated in April 2004, the Veteran requested a hearing at the RO before a Member of the Board.  In December 2006, the Veteran called the RO and indicated he missed his video hearing because his attorney could not appear, and he wanted to be rescheduled for another hearing. 

The Board notes that in VA Form 9's received in March and May 2009 from the Veteran's representative at that time, there is an indication that no BVA hearing is desired. However, these forms are only signed by the Veteran's representative and not the Veteran. Under governing regulations, a Veteran's representative cannot withdraw a request for a hearing made by a Veteran without the Veteran's consent, and moreover, requests to withdraw must be sent to the Board. 38 C.F.R. 20.702(e).  In the present case, there is no indication that the Veteran consented to the withdrawal of his hearing request given that he did not sign these forms. Additionally, the documents in question were not sent to the Board, but the RO. Thus, applying the law to the facts in the manner most favorable to the Veteran, these documents do not constitute valid withdrawals of the Veteran's 2004 request for a hearing. 

Further review of the record does not show that the Veteran's hearing was rescheduled or that the Veteran cancelled this hearing request; thus a remand is necessary in order to schedule a hearing for the Veteran.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

